NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                           FOR THE NINTH CIRCUIT
                                                                            SEP 08 2015
UNITED STATES OF AMERICA,                        No. 14-50145           MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


              Plaintiff - Appellee,              D.C. No. 2:13-cr-00154-MWF-1

 v.
                                                 MEMORANDUM*
MARCOS CORNEJO-MACIAS, aka
Macias Cornejo, aka Marco Cornejo, aka
Marcos Cornejo, aka Littleman, aka
Littleman Cornejo, aka Marcos Littleman,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                          Submitted September 2, 2015**
                              Pasadena, California

Before: GRABER, RAWLINSON, and WATFORD, Circuit Judges.

      Defendant Marcos Cornejo-Macias appeals his conviction for being found in

the United States after removal, in violation of 8 U.S.C. § 1326(a). He argues that


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
the district court erred by denying his motion to dismiss, pursuant to 8 U.S.C.

§ 1326(d), which challenged the validity of the underlying removal order.

Reviewing de novo, United States v. Sandoval-Orellana, 714 F.3d 1174, 1178 (9th

Cir. 2013), we affirm.

      Defendant argues that his underlying removal order was invalid because the

immigration judge ("IJ") failed to inform him of the possibility of discretionary

relief from deportation under former Immigration and Nationality Act § 212(c).

See INS v. St. Cyr, 533 U.S. 289, 326 (2001) (holding that § 212(c) relief remains

available for noncitizens who pleaded guilty before the law was repealed). But in

1990 and 1991, Congress amended § 212(c) to prohibit discretionary relief for

anyone convicted of one or more aggravated felonies who had served at least five

years in prison for such felonies. See Immigration Act of 1990, Pub. L. No.

101-649, § 511(a), 104 Stat. 4978, 5052 (amending 8 U.S.C. § 1182(c));

Miscellaneous and Technical Immigration and Naturalization Amendments of

1991, Pub. L. No. 102-232, § 306(a)(10), 105 Stat. 1733, 1751 (further amending 8

U.S.C. § 1182(c)). Defendant was convicted (in 1992 and 1994) of, and served

more than five years’ imprisonment for, two offenses that were considered

"aggravated felonies" at the time of his removal proceeding. See 8 U.S.C.

§ 1101(a)(43)(A), (U) ("aggravated felony" includes attempted murder); Afridi v.


                                          2
Gonzales, 442 F.3d 1212, 1216–17 (9th Cir. 2006) (holding that a conviction under

California Penal Code section 261.5(a) is a conviction for "sexual abuse of a

minor," an aggravated felony under 8 U.S.C. § 1101(a)(43)(A)), overruled by

Estrada-Espinoza v. Mukasey, 546 F.3d 1147, 1160 (9th Cir. 2008) (en banc). He

was therefore ineligible for § 212(c) relief, and the IJ’s failure to inform him of

§ 212(c) was not error. United States v. Vidal-Mendoza, 705 F.3d 1012, 1016–18

(9th Cir. 2013) (immigration judges are obliged to inform aliens only of relief to

which they plausibly may be entitled under the law as it exists at the time).

Because we so hold, we need not reach Defendant’s other arguments on appeal.

      AFFIRMED.




                                           3